--------------------------------------------------------------------------------

Exhibit 10.1



Chembio Diagnostics, Inc.
555 Wireless Blvd.
Hauppauge, New York 11788
 
January 17, 2020




Ms. Gail S. Page
4231 Westlake Drive
Austin, Texas 78746
 
Dear Gail:
 
On behalf of Chembio Diagnostics, Inc. (the “Company”), I am pleased to provide
you with this letter agreement (this “Agreement”) setting forth the principal
terms of the compensation package to be provided to you by the Company for your
services as Interim Chief Executive Officer of the Company (“Interim CEO”),
which appointment was effective as of January 7, 2020 and will continue through
the period set forth in Section 2 (the “Term”).
 
1.
Duties. During the Term, you will have all of the duties, responsibilities and
authority commensurate with the position of Chief Executive Officer, including
such duties, responsibilities and authority as may from time to time be assigned
to you by the Company’s Board of Directors (the “Board”). You agree to serve the
Company faithfully, diligently and competently, and to devote your full working
time, energy and skill to the Company’s business. Notwithstanding the foregoing,
you will be permitted to:




 
(a)
continue to serve as a member of the public or private company boards of
directors on which you currently serve; and




 
(b)
serve in any capacity with any professional, educational, philanthropic, public
interest, charitable or community organization;



provided that such activities do not at the time the activity or activities
commence or thereafter (i) create an actual or potential business or fiduciary
conflict of interest or (ii) individually or in the aggregate, interfere
materially with the performance of your duties to the Company.
 
You will continue as a member of the Board, and we anticipate you will be
nominated by the Board for re-election to the Board at the Company’s 2020 Annual
Meeting of Stockholders. However, you will not be eligible to receive any cash
retainers for your continued service on the Board or any non‑employee director
equity grants or other director compensation during the Term. (Notwithstanding
the foregoing, none of your employment with the Company as Interim CEO, your
provision of transition services in accordance with Section 5, or any other term
of this Agreement will interfere with the vesting of previously issued
non-employee director equity awards.) During the Term, you may not serve on any
of the standing committees of the Board for which members are required to be
“independent” within the meaning of the rules and regulations of the Securities
and Exchange Commission or The Nasdaq Stock Market (that is, the Audit
Committee, the Compensation Committee, and the Nominating and Corporate
Governance Committee). After the Term ends, your service as a member of any
Board committee will be determined by the Board, subject to compliance with the
applicable rules and regulations of the Securities and Exchange Commission and
The Nasdaq Stock Market.
 

--------------------------------------------------------------------------------

2.
Term. The Term will continue until the effective date of the appointment of a
permanent CEO, unless earlier terminated by a vote of the majority of
independent directors.

 

3.
Compensation.

 

 
(a)
Base Salary. The Company will pay you a base salary at an annualized rate of
$460,000 for your services during the Term, less applicable withholdings for
taxes, payable in accordance with the Company’s customary payroll practices from
time to time in effect.




 
(b)
Equity Award. In connection with your services as Interim CEO, the Company has
delivered to you a Notice of Grant of Restricted Stock Award, dated as of
January 17, 2020, with respect to a total of 30,864 shares of restricted common
stock of the Company, which will vest as set forth therein.




 
(c)
Reimbursements. The Company will reimburse you on a tax-neutral basis for all
reasonable out‑of-pocket business, entertainment and travel expenses in
connection with the performance of your duties under this Agreement (including
travel to the Company’s headquarters in New York) that are incurred and
submitted in accordance with the Company’s expense reimbursement policy from
time to time in effect or with other guidelines approved by, or other approval
of, a majority of the disinterested directors.




 
(d)
Benefits. During the Term you will be entitled to participate in such privileges
and in such insurance and other benefit programs (other than the Company’s
long-term incentive programs) as are generally made available to the Company’s
senior executives, to the extent you meet the eligibility requirements for such
privileges and programs.



4.
At-Will Employment. Your employment with the Company will be “at-will” and may
be terminated by you or the Company (in accordance with Section 2) at any time
with or without notice for any (or no) reason. You will not have any contractual
right to severance benefits in connection with any termination of your service
as Interim CEO, except as may be otherwise determined by the Board (or its
Compensation Committee) in its sole discretion.



5.
Transition Period.




 
(a)
Transition Services. You agree that you will make yourself reasonably available
to consult with representatives of the Company on transition matters for a
period of sixty calendar days following the end of the Term (the “Transition
Period”).




 
(b)
Compensation. The Company will pay you transition service fees at an annualized
rate of $460,000 for your services during the Transition Period.




 
(c)
Reimbursements. For clarity, the Company confirms that the provisions of Section
3(c) will continue to apply throughout the Transition Period.



6.
Confidential Information and Company Records.




 
(a)
Confidentiality. During the Term and the Transition Period, and continuing
thereafter, you agree that you will not, whether alone or in association with
any other person, directly or indirectly, knowingly divulge, furnish or make
accessible to any third person or organization other than in the regular course
of the Company’s business any confidential information concerning the Company or
its subsidiaries or its or their business, including confidential methods of
operation and organization, confidential sources of supply and customer or other
mailing lists.



2

--------------------------------------------------------------------------------

 
(b)
Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you prepare or use or
come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of the Transition Period or at such earlier time as
may be requested by the Board.




 
(c)
Enforcement. The provisions of this Section 6 shall survive the end of the Term
and the end of the Transition Period. You acknowledge that any remedy at law for
a breach or threatened breach of any of the provisions of this Section 6 may be
inadequate and that accordingly the Company shall be entitled to an injunction
or specific performance or any other mode of equitable relief without the
necessity of showing any actual damage, posting a bond or furnishing other
security.



7.
Company Policies. You will be bound by and comply fully with the Company’s
standard confidentiality agreement (a form of which was been provided to you),
insider trading policy, code of business conduct and ethics, and any other
policies and programs adopted by the Company regulating the behavior of its
employees, as such policies and programs may be amended from time to time to the
extent the same are not inconsistent with this Agreement.



8.
Indemnification. To the maximum extent permitted by law, you will be indemnified
under the Company’s Articles of Incorporation and Bylaws while serving as
Interim CEO, and you will continue to be named as an insured on the director and
officer liability insurance policy currently maintained by the Company, or as
may be maintained by the Company from time to time.



9.
Miscellaneous.




 
(a)
Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address that you have
most recently communicated to the Company in writing. Notices to the Company
will be addressed to the Chair of the Board at the Company’s corporate
headquarters. Either party hereto may change its address for the purpose of this
Section 9(a) by written notice similarly given.




 
(b)
Successors. This Agreement is binding on and may be enforced by the Company and
its successors and permitted assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to the Company or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of the
Company’s obligations under this Agreement and shall be the only permitted
assignee.

 

 
(c)
Waiver. No provision of this Agreement may be modified or waived except in
writing signed by you and a duly authorized officer of the Company.

 

 
(d)
Severability. The invalidity, illegality or unenforceability of any provision or
provisions of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect, nor shall the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.

 
3

--------------------------------------------------------------------------------

 
(e)
Survival. The provisions of this Agreement shall survive the termination of your
employment for any reason to the extent necessary to enable the parties to
enforce their respective rights under this Agreement.

 

 
(f)
Entire Agreement. This Agreement, together with the Notice of Grant of
Restricted Stock Award referenced in Section 3(b), constitute the entire
understanding and agreement you and between the Company regarding your service
as Interim CEO and your transition services during the Transition Period. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between you and the Company
relating to such service and transition services.

 

 
(g)
Modifications. This Agreement may not be modified or amended, nor may any rights
under it be waived, except in a writing signed and agreed to by both you and a
majority of the disinterested directors of the Company.

 

 
(h)
Interpretation. For purposes of this Agreement:

 

 
(i)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;




 
(ii)
the word “including” as used in this Agreement shall not be construed so as to
exclude any other thing not referred to or described; and




 
(iii)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.




 
(i)
Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN THAT STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.



If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing and returning to us a copy of this Agreement.
 

 
Chembio Diagnostics, Inc.
     
By:
/s/ Neil A. Goldman
   
Executive Vice President and Chief Financial Officer
   





Accepted and agreed:
 
 
 
Gail S. Page
 


 
/s/ Gail S. Page
 





4

--------------------------------------------------------------------------------